WILLIAM, J.
The parties to this action entered into a written contract for the sale of onions. The contract was in duplicate. The copies were identical except that in one the word “house” was spelled “huose,” and the word “bushel” appears “busho.” There was also- contention as to the meaning of the word “asebet.”
Upon trial of the case below the claim was made by the defendant that the contract contained words, the meaning of which was not clear and also showed upon its face that it was not complete in and of itself, and therefore the defendant had a right to offer oral evidence of conversations that took place. during the negotiations and prior to- the signing of the contract, which amounted to an oral agreement to the effect that plaintiff was to have a man on the screen to accept the onions when they went into the bag. The trial court admitted, much evidence upon the trial as to the meaning of words which were misspelled. Part of the onions were loaded and paid for but were later rejected. The Court of Common Pleas found for the defendant and on error the Court of Appeals reversed the Common Pleas and found as follows:
For the trial court to permit the defendant to show an oral agreement made during negotiations and before execution of the written contract, which would relieve him from these duties imposed by the written contract in whole or in part, was to permit evidence to vary the terms of the written contract.
As to the word “house” and “huose,” we think it is apparent that the parties made a clerical error in spelling the word “house” in the one copy and that the court should construe the misspelling of such word to be a clerical error and give to the word the ordinary meaning which it has as correctly spelled.
As to the meaning of the word “asabet,” we think doubt arises. In such a case the rule is that the true sense and meaning of a word of doubtful import may be shown by parol evidence.
Judgment reversed.
(Richards and Lloyd, JJ., concur).